DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2011/0116757 to Vanmeulen et al.
 	Fig. 2 of Vanmeulen is reproduced and annotated for a reference.

    PNG
    media_image1.png
    612
    620
    media_image1.png
    Greyscale

 	Vanmeulen shows the following.
 	Claim 1. An optical fiber distribution system (see fig. 2) comprising: a housing having at least one main cabinet unit (see fig. 1); a patch panel 14a (see ¶0038) positioned within an inside of the at least one main cabinet unit and including a plurality of ports configured to receive optical fiber cables; a hanger 
 	Claim 13. An optical fiber distribution system comprising: a base 14 (fig. 1); a patch panel (see ¶0038) mounted to the base and including a plurality of ports configured to receive optical fiber cables; a cover 14a configured to be removably coupled to the base and adapted to enclose the patch panel when coupled to the base; and a first hanging element 20 coupled to the base and configured to engage a wire to suspend the base and the patch panel from the wire; and a second hanging element 41 coupled to the cover and configured to engage the wire to suspend the cover from the wire.  
 	Claim 14. The optical fiber distribution system of claim 13, wherein the base includes one or more apertures configured to permit passage of the optical fiber cables through the base.  See ¶0038.  
 	Claim 15. The optical fiber distribution system of claim 13, further comprising a hanger plate assembly (see annotation above) including a plurality of hangers 30, wherein each hanger is adapted to support an optical fiber cable thereon.  
 	Claim 16. The optical fiber distribution system of claim 15, wherein the hanger plate is hingedly coupled to the patch panel (see fig. 1 and 2) , and has each of a closed condition in which the plurality of ports of the patch panel are at least partially covered and the cover fits over the patch panel, and an open condition in which the plurality of ports of the patch panel are exposed.  

 	
Allowable Subject Matter
Claims 2-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an optical fiber distribution system comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883